
	

114 HRES 558 IH: Condemning violence that targets healthcare for women.
U.S. House of Representatives
2015-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 558
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2015
			Ms. DeGette (for herself, Ms. Adams, Mr. Ashford, Ms. Bass, Mrs. Beatty, Mr. Becerra, Mr. Bera, Mr. Beyer, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brady of Pennsylvania, Ms. Brown of Florida, Ms. Brownley of California, Mrs. Bustos, Mr. Butterfield, Mrs. Capps, Mr. Capuano, Mr. Cárdenas, Mr. Cartwright, Ms. Castor of Florida, Ms. Judy Chu of California, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cleaver, Mr. Clyburn, Mr. Cohen, Mr. Connolly, Mr. Conyers, Mr. Crowley, Mr. Cummings, Mrs. Davis of California, Mr. Danny K. Davis of Illinois, Mr. Delaney, Ms. DeLauro, Ms. DelBene, Mr. DeSaulnier, Mr. Deutch, Mrs. Dingell, Mr. Doggett, Mr. Michael F. Doyle of Pennsylvania, Ms. Duckworth, Ms. Edwards, Mr. Ellison, Mr. Engel, Ms. Eshoo, Ms. Esty, Mr. Farr, Mr. Fattah, Mr. Foster, Ms. Frankel of Florida, Ms. Fudge, Mr. Gallego, Mr. Garamendi, Ms. Graham, Mr. Grijalva, Mr. Gutiérrez, Ms. Hahn, Mr. Hastings, Mr. Heck of Washington, Mr. Hinojosa, Mr. Honda, Mr. Huffman, Mr. Israel, Ms. Jackson Lee, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Keating, Ms. Kelly of Illinois, Mr. Kennedy, Mr. Kildee, Mr. Kilmer, Mr. Kind, Mrs. Kirkpatrick, Ms. Kuster, Mr. Larsen of Washington, Mr. Larson of Connecticut, Mrs. Lawrence, Ms. Lee, Mr. Levin, Mr. Lewis, Mr. Ted Lieu of California, Mr. Loebsack, Ms. Lofgren, Mr. Lowenthal, Mrs. Lowey, Mr. Ben Ray Luján of New Mexico, Ms. Michelle Lujan Grisham of New Mexico, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McDermott, Mr. McGovern, Mr. McNerney, Ms. Meng, Ms. Moore, Mr. Moulton, Mr. Murphy of Florida, Mr. Nadler, Mrs. Napolitano, Mr. Neal, Mr. Norcross, Ms. Norton, Mr. Pallone, Mr. Payne, Ms. Pelosi, Mr. Perlmutter, Mr. Peters, Ms. Pingree, Mr. Pocan, Mr. Polis, Mr. Price of North Carolina, Mr. Quigley, Mr. Rangel, Miss Rice of New York, Mr. Richmond, Ms. Roybal-Allard, Mr. Ruiz, Mr. Ruppersberger, Mr. Ryan of Ohio, Ms. Loretta Sanchez of California, Ms. Linda T. Sánchez of California, Mr. Sarbanes, Ms. Schakowsky, Mr. Schiff, Mr. Scott of Virginia, Ms. Sewell of Alabama, Mr. Sherman, Ms. Sinema, Mr. Sires, Ms. Slaughter, Mr. Smith of Washington, Ms. Speier, Mr. Swalwell of California, Mr. Takai, Mr. Takano, Mr. Thompson of California, Mr. Thompson of Mississippi, Ms. Titus, Mr. Tonko, Ms. Tsongas, Mr. Van Hollen, Mr. Vargas, Mr. Veasey, Ms. Velázquez, Mr. Walz, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Welch, Ms. Wilson of Florida, Mr. Yarmuth, Mr. Gene Green of Texas, Mr. Castro of Texas, Mr. Carson of Indiana, Mr. Courtney, Mr. Hoyer, Mr. Lynch, Mr. O’Rourke, Mr. Hanna, Mr. Schrader, Mr. David Scott of Georgia, Mr. Serrano, and Mr. Costa) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Condemning violence that targets healthcare for women.
	
	
 Whereas the constitutional right of women to make healthcare decisions about their bodies has been an established right for over 43 years;
 Whereas in Eisenstadt v. Baird, 405 U.S. 438 (1972), the Supreme Court confirmed the constitutional right of all women to legally access birth control;
 Whereas the Supreme Court decided Roe v. Wade, 410 U.S. 113 (1973), 42 years ago and reaffirmed that women have a constitutional right to comprehensive reproductive healthcare;
 Whereas for decades, healthcare providers for women and people who access healthcare services for women have been subjected to intimidation, threats, and violence;
 Whereas since 1993, there have been 11 murders and numerous attempted murders of individuals associated with care provided at health centers for women;
 Whereas since 1977— (1)nearly 7,000 violent acts have been reported against providers at health centers for women, including bombings, arsons, death threats, kidnappings, and assaults; and
 (2)more than 190,000 acts of disruption, including bomb threats and harassing calls, have been reported;
 Whereas between June and December 2015, arson, vandalism, and threats have increased at Planned Parenthood health centers and other health centers for women, including—
 (1)health centers in— (A)Aurora, Illinois;
 (B)Pullman, Washington; (C)Louisville, Kentucky; and
 (D)Claremont, New Hampshire; and (2)on November 27, 2015, an attack by a gunman at a Planned Parenthood health center in Colorado Springs, Colorado, in which 3 people were killed and 9 people were injured;
 Whereas extreme rhetoric contributes to a climate that is dangerous for individuals who provide or access comprehensive healthcare services;
 Whereas since more than 40 percent of the patients of Planned Parenthood are people of color, people of color are disproportionately impacted by attacks on health centers for women; and
 Whereas over their lifetimes, 1 in 5 women in the United States will access healthcare at Planned Parenthood, which—
 (1)in 2013 provided— (A)over 1,400,000 emergency contraception kits;
 (B)nearly 4,500,000 tests and treatments for sexually transmitted infections; and (C)nearly 900,000 cervical cancer screenings and breast exams;
 (2)continues to be the leading reproductive health­care provider in the United States; and (3)along with many other reproductive health providers, continues to provide expert, quality reproductive healthcare in safe and supportive environments across the country: Now, therefore, be it
			
	
 That the House of Representatives— (1)denounces the attacks on healthcare centers for women, providers of healthcare for women, and patients; and
 (2)affirms that all women have the right to access reproductive healthcare services without fear of violence, intimidation, or harassment.
			
